Citation Nr: 1435325	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  08-28 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for heart disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to a disability rating higher than 50 percent for PTSD.

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Attorney 


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2007 and April 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision dated in September 2012, the Board denied pending appeals for a disability rating higher than 50 percent for PTSD and a compensable rating for left ankle scar; and then remanded the issues of service connection for heart disease, hypertension, diabetes, and entitlement to TDIU, for further development.  In October 2012 the Veteran appealed the Board's September 2012 denial of his claims for increased rating.  In a Memorandum Decision dated in September 2012 the Court of Appeals for Veterans' Claims (Court) affirmed that part of the Board's September 2012 decision that denied an increased rating for left ankle scar, and vacated and remanded that part of the decision that denied an increased rating for PTSD for further development.

In a decision dated in May 2013, the Board denied service connection for diabetes; and then remanded the issues of service connection for heart disease and hypertension, and the issue of entitlement to TDIU, for further development.  In July 2013 the Veteran appealed the Board's May 2013 denial of his claim for service connection for diabetes; and in January 2014 the parties filed a Joint Motion for Remand.  In an Order dated in February 2014 the Court granted the parties' Motion; vacated the Board's May 2013 denial of service connection for diabetes; and remanded the matter for further development.  

In a decision dated in January 2014, the Board denied the issues of service connection for heart disease and hypertension, and the issue of entitlement to TDIU.  In February 2014 the Veteran appealed that decision; and in May 2014 the parties filed a Joint Motion for Remand.  In an Order dated in May 2014 the Court granted the parties' Motion; vacated the January 2014 Board decision; and remanded the issues addressed in that decision for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the Court's November 2013 Memorandum Decision (see also June 2014 letter from Veteran's attorney), the issue of a rating higher than 50 percent for PTSD is remanded for provision to the Veteran of a new VA examination.

Additionally, and pursuant to the parties' January 2014 Joint Motion for Remand, and ensuing February 2014 Court Order, the issue of service connection for diabetes mellitus is remanded for expansion of the October 2012 VA examination opinion.  See January 2014 Joint Motion for Remand, p. 5.  And, as noted in the May 2014 Joint Motion for Remand, the issues of service connection for heart disease and hypertension and the issue of entitlement to TDIU are deferred pending resolution of the appeal for service connection for diabetes since they are inextricably intertwined with the diabetes service connection claim.  See May 2014 Joint Motion for Remand, pp. 4-6.

Accordingly, the case is REMANDED for the following action:

1.  Associate, with the claims file, VA medical records pertaining to the Veteran dated after May 2013.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

2.  After associating all outstanding records with the claims file, schedule the Veteran for a new VA psychiatric examination to ascertain the severity of his service-connected PTSD.  The examiner must review the claims file in conjunction with the examination, and interview the Veteran during the examination.  Examination findings, including the nature, frequency and severity of the Veteran's PTSD symptoms and his current GAF score, must be set forth in the examination report.  The examiner must also 

a) opine as to the current level of impairment of the Veteran's service-connected PTSD on his occupational and social functioning; and

b) opine, based on the lay and medical evidence of record, as to the date that the current level of impairment began. 

A complete rationale for all opinions must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

3.  Return the claims file to the October 2012 VA examiner for an addendum to his opinion that the Veteran's diabetes mellitus was not caused or aggravated by his service-connected PTSD.  The examiner is specifically requested to 

a) Clearly note that he has read the opinion expressed by the VA cardiologist in October 2011 (that the Veteran's residual combat stress "is a stress that has a long term effect on the body that can interfere with the routine acts of daily living" and "could have an effect on diseases such as diabetes and coronary artery disease"); 

b) Clearly note the Veteran's account as to the onset and chronicity of his diabetes mellitus;


c) Discuss the October 2011 VA cardiologist's opinion, and the Veteran's account as to the onset and chronicity of his diabetes mellitus, in conjunction with the VA examiner's October 2012 opinion that the Veteran's diabetes mellitus is not caused or aggravated by his service-connected PTSD.

In the addendum the examiner should indicate whether or not after taking into consideration the aforementioned factors indicated in 3(a), 3(b) and 3(c) above, his conclusion have changed.  

If the October 2012 VA examiner is no longer available, schedule the Veteran for a new VA examination and opinion on the issue of service connection for diabetes mellitus, including as secondary to service-connected PTSD.

4.  After completion of all of the above and any other development deemed necessary, re-adjudicate the issues of a rating higher than 50 percent for PTSD; service connection for diabetes mellitus (to include as secondary to service-connected PTSD); service connection for heart disease (to include as secondary to service-connected PTSD and, if granted, diabetes mellitus); service connection for hypertension (to include as secondary to service-connected PTSD and, if granted, diabetes mellitus); and entitlement to TDIU.  If any claimed benefit remains denied, send the Veteran and his attorney a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



`_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



